DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/18/2020 has been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 12, 13, 15, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Feneyrou et al (FR 3099587 A1) in view of Magee et al (2017/0328988).
With respect to claim 1, Feneyrou et al disclose: A light detection and ranging (LIDAR) system [ taught by figure 17 ], the system comprising: a laser diode [ figure 17 teaches a coherent light source (L), but does not explicitly show a laser diode ]; a laser diode driver circuit configured to generate a laser beam using the laser diode and to frequency chirp the generated laser beam according to a frequency chirp period [ figure 17 shows an FM waveform with a frequency chirp (triangular wave), thus being suggestive of means to drive the source (L) to create the modulated waveform ]; a laser splitter configured to split the generated laser bear into N transmit laser beams pointed at different angles, wherein N is an integer greater than one [ taught by multiplexer (MM); the translated description states “…Generate, from the local oscillator, N emission signals Si indexed i, i varying from 1 to N…” ], and
a frequency chirp period of each of the N transmit laser beams is the frequency chirp period of the generated laser beam [ the multiplexer (MM) divides the input signal and, as such, the period of the chirp for each divided signal would remain the same as the generated input ]; and multiple return beam paths to receive N return beams and determine time of flight values for the V return beams in parallel [ figure 17 show a plurality of return paths individually connected to detectors (Di) wherein processing unit (UT) determines time of flight from the beat signal ].

	However, this difference would have been obvious because figure 3 of Magee et al teaches that it was known at the time of the present application to have used a laser diode (308) in combination with driver circuitry (302, 304 and 306) in order to generate chirped signals (middle of paragraph [0028]).
	Claims 12 and 22 are rejected by the combination of Feneyrou et al and Magee et al applied to claim 1.
	Claim 2 further recites “…wherein the laser splitter is configured to split the generated laser beam into N transmit laser beams arranged as a two-dimensional grid of N laser beams”.
	This difference would have been obvious because the description of the invention section in Feneyrou et al states “…Emitting each emission signal Si in an associated direction, the directions being chosen so as to cover a predetermined portion of space corresponding to the observed field, each direction corresponding to a pixel Ai of an image of said field…” – a two dimensional grid of beams would have been required to cover a field of view.
	Claim 13 would have been obvious for the argument applied to claim 2
	Claims 4 and 15 are shown by the multiplexer (MM) in figure 17 of Feneyrou et al.
Claim 7 further recites “…a photonic integrated circuit (PIC) having N beam channels configured to receive the N transmit laser beams, and wherein each of the N channels of the PIC includes a return beam path of the multiple return beam paths.”
This difference would have been obvious to a skilled artisan in light of the teaching set forth by Feneyrou et al, which states “…The lidar architecture illustrated in figure 17 (corresponding to the implementation of the second variant) is suitable for an implementation in PIC integrated photonics in which the integration of photo-detectors is facilitated and is not very expensive, they can therefore easily be duplicated…”.
Claim 18 would have been obvious for the argument applied to claim 7.
“… an optical fiber configured to receive the generated laser beam; wherein the laser splitter includes one or more optical fiber splitters configured to split the generated laser beam received on the optical fiber into N transmit laser beams of N beam channels; and wherein each of the N beam channels includes a photodiode to receive a return beam of the NV return beams.”
This subject matter would have been obvious to a skilled artisan because figure 15 of Feneyrou et al suggested the use of fiber optical elements to construct the device.
Claim 19 would have been obvious for the argument applied to claim 8.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feneyrou et al and Magee et al, as applied to claims 1 and 12 above, and further in view of Henderson et al.
With respect to claim 9, Henderson teaches that the following is conventional:
Using a diffractive element to split input light – paragraph [0036].
Using a lens (603) to focus a plurality of beams onto an array of detection elements (605).
As a result, claim 9 would have been obvious because it merely recites known optical elements to perform the functions set forth by figure 17 of Feneyrou et al, as modified by Magee et al.
Claim 20 is would have been obvious for the reason applied to claim 9.
Claims 10, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feneyrou et al and Magee et al, as applied to claims 1 and 12 above, and further in view of Sandborn et al (2020/0142066).
Claims 10, 11 and 21 would have been obvious to a skilled artisan because figure 9 of Sandborn et al teaches that it was conventional practice in FMCW LIDAR to use a transimpedance amplifier (226) and ADC (225) in order to process the output of a photodiode .
Claims 3, 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feneyrou et al and Magee et al, as applied to claims 2, 4, 13 and 15 above, and further in view of Zheng et al (2021/0063541).
Claims 3, 5, 14 and 16 would have been obvious because figure 1A of Zheng et al teaches that is was a conventional practice to scan multiple beams in LIDAR systems.
Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art, when taken alone or in combination, does not teach or suggest the driver specifying the frequency chirp period according to the number of channels, when this limitation it taken in the entire context of claim 6 as incorporated into parent claim 1 or claim 17 as incorporated into parent claim 12.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645